Citation Nr: 1034091	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
gunshot wound (GSW) to the left side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In a November 1981 rating decision, the RO, in pertinent part, 
granted service connection for a GSW to the left side and 
assigned an initial noncompensable rating, effective October 20, 
1980.

In May 1982, the Veteran appeared and testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A copy 
of the transcript is associated with the record.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his February 1982 substantive 
appeal.  In December 2003, the Veteran changed his request to a 
hearing in Washington, DC.  In March 2004, VA sent the Veteran a 
letter informing him of the date and time of his scheduled 
hearing.  Nonetheless, the Veteran failed to appear at his 
hearing.  The appellant has neither given good cause for his 
failure to appear, nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

In May 2005 and June 2007, the Board remanded the case to the RO 
for further development.  The case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's residuals of a GSW to the left side do not 
result in scars which are superficial and painful on examination.

2.  The Veteran's residuals of a GSW to the left side do not 
result in the penetration of muscle group XXI, or in a disability 
that is moderate, moderately severe, or severe.

3.  The Veteran's lay assertions regarding severity of 
symptomatology are not probative or credible in light of other 
evidence of record.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of a GSW to the left side have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.73, Diagnostic 
Code 5321(2009); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated July 2005, September 2005, January 2006, and March 
2006, provided to the Veteran before the July 2006 supplemental 
statement of the case, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his claim, what 
VA would do and had done, and what evidence he should provide.  
The letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

The issue regarding the Veteran's service-connected residuals of 
a GSW to the left side stems from initial rating assignment.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) 
most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess, Dunlap, and 
Sanders, supra.  In this regard, the Court emphasized its holding 
in Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
an NOD has been filed, only the notice requirements for rating 
decisions and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in May 2005, 
instructed the AOJ to obtain the Veteran's treatment records 
since October 1980, ensure compliance with the Veterans Claims 
Assistance Act (VCAA), and provide the Veteran with a VA 
examination(s) of his muscles and skin.  In June 2007, the Board 
again instructed the AOJ to provide the Veteran with a VA 
examination(s) of his muscles and skin, and recommended 
alternative methods of examination should the Veteran's 
incarceration continue to prevent him from appearing at a VA 
facility.  The Board finds that the AOJ has complied with those 
instructions.  It obtained the Veteran's additional treatment 
records; provided the Veteran with VCAA notice in July 2005, 
September 2005, January 2006, and March 2006; and provided him 
with a VA examination of his muscles and skin in April 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and incarceration treatment records have been 
obtained.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was provided with a VA scars and muscles examination in 
April 2010.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  Entitlement to an Initial Compensable Disability 
Rating for Residuals of GSW to the Left Side

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a grant 
of service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 
35 (1993) (a claim for an original or an increased rating remains 
in controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40 (2009).  The factors of disability reside 
in reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2009).  It is the 
intention of the VA Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

The RO granted service connection for a GSW to the left side and 
assigned an initial noncompensable rating, effective October 20, 
1980.

Unstable or painful scars are rated under Diagnostic Code 7804.  
38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008.

Under the criteria effective prior to October 23, 2008, a 10 
percent disability rating applies where the Veteran's scars are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  A superficial scar is one not 
associated with underlying soft tissue damage.

Disorders of muscle group XXI-the thoracic muscle group, used in 
respiration-are rated under Diagnostic Code 5321.  38 C.F.R. 
§ 4.73 (2009).  A noncompensable rating is assigned where the 
disability is slight, a 10 percent rating is assigned where the 
disability is moderate, and a 20 percent disability is assigned 
where the disability is severe or moderately severe.

The Veteran contends in his February 1982 substantive appeal that 
"the wound of the left side....does cause weakness and in the 
morning I get morning sickness and occasionally vomit due to the 
condition in my left side.  I experience pain and tenderness in 
my left side."  In an August 2006 letter, the Veteran alleged 
that "my stomach walls are damaged!"

A VA clinician noted in August 1980 that the Veteran complained 
of pain in his left chest wall due to a shrapnel fragment from 
1968 in Vietnam.  The clinician opined that there was "perhaps a 
psychogenic component" to the Veteran's complaint.  The 
clinician further found that "there is no evidence of reaction 
around shrapnel fragment."  The clinician concluded that "no 
further tests seem indicated."  The Board notes that the Veteran 
is already separately service-connected for posttraumatic stress 
disorder (PTSD).

The Veteran sought treatment at a VA facility in January 1998 for 
a "bad back strain" which resulted from stepping into a hole 
and twisting his ankle two weeks previously.  The clinician 
diagnosed him with low back pain (LBP).  In February 1998, the 
Veteran reported occasional pain radiating to his lower 
extremities.  A VA physical therapist noted in March 1998 that 
the Veteran was no longer experiencing back or left lower 
extremity pain.  She noted that the Veteran's goal had been met, 
and discontinued his physical therapy.

In August 1998, a VA clinician found that the Veteran's 
musculoskeletal range of motion (ROM) was normal, and that no 
abnormality was appreciated.

VA provided the Veteran with an examination of his muscles and 
scars in April 2010.  The VA examiner reviewed the claims file.  
The Veteran reported that he has all the symptoms of pain in his 
left side in the form of flare-ups that occur every day and last 
constantly as left sciatic nerve damage to the left leg.  After 
noting the Veteran's complaint, the VA examiner noted in his 
report that the Veteran's complaint "is completely inconsistent 
with [the examiner's clinical findings] below since [the Veteran] 
states that he has pain only when his left side is touched and 
that sciatic pain runs down a leg rather than in the left side."  
The Veteran further reported that he was shot on the left flank 
and the left lateral side while serving in combat in Vietnam in 
March 1968.  The VA examiner noted that the Veteran's "story 
changes several times.  At first, he states that someone just 
stuck a Band-Aid on him, and he was sent right back into combat.  
When asked if anything else was done, he then states that his 
lieutenant put a field dressing on him.  When further asked if 
that is all, he goes on to state that blood was spurting out of 
his side every time his heart would beat, so the medic put a 
basic dressing on this.  (He demonstrates this by holding his 
hand out a good 2 feet from his side to show how far out the 
blood was spurting.)  He was then airlifted to a MASH [Mobile 
Army Surgical Hospital] unit, and he had to be forced to go since 
he was firing an M-16.  It took about 20 minutes before the 
helicopter came to airlift him out.  He remained there for an 
hour and was given a Band-Aid since it was a superficial wound 
and was sent back to his unit.  ([VA examiner's] note: this is 
not a credible history since if he had blood spurting this far 
out from his side, his heart would be the only source of arterial 
blood spurting like this, and he would have died almost 
instantly....[It] appears that [the Veteran] takes this opportunity 
to embellish his history when given the chance.)"  The Veteran 
then stated that his muscle group XXI was injured but not 
destroyed, and that the shell fragment felt like it lodged in his 
stomach; in response to these contentions, the VA examiner noted 
that "it sounds as if the Veteran is continuing to embellish his 
history."  The Veteran further complained that he cannot touch 
or get near the area of his shell fragment wound without pain, 
and that he has gained a lot of weight due to his stomach pushing 
against the shrapnel.  The Veteran also alleged that his scar is 
painful.  On objective examination, the VA examiner found no 
entry or exit wound scars, no tissue loss, and no evidence that 
muscle group XXI was penetrated.  The examiner also found no scar 
formation; no sensitivity or tenderness; no adhesions; no tendon 
damage; no bone, joint, or nerve damage; no muscle herniation; no 
loss of muscle function; normal muscle movement through the joint 
with sufficient comfort, endurance, and strength to accomplish 
activities of daily living, with no additional limitations due to 
flare-ups or repetitive use.  The VA examiner opined that "the 
scar is not visible and not found.  The Veteran cannot locate it 
for me although he makes a red mark on his left side and points 
to that, but there is no scar at that location....There is no pain 
in the scar on examination and no adherence to underlying tissue 
since there is no scar.  The texture of the skin is smooth with 
no irregularity, atrophy, shininess, or scaliness since there is 
no scar.  The scar is not unstable and is without frequent loss 
of covering of skin over the scar from ulceration or breakdown of 
skin since there is no scar.  There is neither elevation nor 
depression of the surface contour of the scar on palpation since 
there is no scar.  The scar is superficial with no underlying 
soft tissue damage and is not deep since there is no scar.  There 
is no inflammation, edema, or keloid formation since there is no 
scar.  The scar is the same color as normal areas of skin with no 
hypopigmentation or hyperpigmentation since there is no scar.  
There is no gross distortion or asymmetry of any feature or 
paired set of features since there is no scar.  There is no 
induration or inflexibility of skin in the area of the scar since 
there is no scar.  There is no limitation of motion or other 
limitation of function caused by the scar since there is no scar.  
The scar is not disfiguring since there is no scar."  The VA 
examiner further opined that "there is no evidence that [the 
Veteran] had a gun shot wound to the left side at any time....The 
Veteran's history is [not credible] and not consistent with the 
most miraculous of battlefield lifesavings [sic] events, and it 
changes as I allow him time to develop it.  When the questions 
change to include injuries to other body parts, the location of 
his injury changes from piercing his heart to piercing his 
stomach.  This entire history [is] beyond what can be believed by 
the most credulous[, naïve,] and medically illiterate persons."

In an x-ray associated with the April 2010 VA examination, the VA 
radiologist found normal bony structures, organ shadows, and 
bowel gas pattern.  She noted that no metallic densities were 
identified, ruled out the presence of any retained metal fragment 
in the Veteran's stomach, and diagnosed him with a normal 
abdomen.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner, radiologist, and 
clinicians are so qualified, their medical findings constitute 
competent medical evidence.

The Board ascribes greater probative weight to the VA examiner's 
opinion than to the Veteran's contentions regarding his residuals 
of a GSW to the left side, because the VA examiner's 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Furthermore, based on the conclusions of the VA examiner and 
radiologist, the Board finds that the Veteran's statements 
regarding the severity of his disability lack credibility.  Smith 
v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (the Board has a duty to assess the 
credibility of the evidence of record).

The Board has examined the pertinent medical evidence and finds 
that overall, the Veteran's service-connected residuals of a GSW 
to the left side do not meet the applicable schedular criteria 
for a compensable rating.  There is no benefit of the doubt that 
can be resolved in his favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the criteria 
for a compensable rating.  See Diagnostic Codes 5321, 7804.

In reaching this determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  There is no evidence that the Veteran's residuals 
of a GSW to the left side have been persistently more severe than 
the extent of disability contemplated under the assigned rating 
at any time during the period of this initial evaluation.  
Accordingly, the claim for a higher initial rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's 
residuals of a GSW to the left side present an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2009).  In this case, there is no evidence that the 
Veteran's service-connected disability has either resulted in 
frequent hospitalizations or interfered with his employment.  The 
April 2009 VA examiner found that the Veteran's disability does 
not affect his ability to perform his activities of daily living.  
Moreover, frequent hospitalizations for the Veteran's residuals 
of a GSW to the left side are not of record.


ORDER

An initial compensable disability rating for the Veteran's 
service-connected residuals of a GSW to the left side is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


